





CITATION:
Abrahim v. Sliwin, 2011
          ONCA 755




DATE:  20111129



DOCKET: C53565



COURT OF APPEAL FOR ONTARIO



Doherty, Armstrong JJ.A. and Hoy J. (
ad hoc
)



BETWEEN



Bibi Abrahim
, Chandrawattie Baksh,
Rajcoomari
          Budhram
,
Julia Carvalho
,
Assunta Cavallo
,
Guglielmina
          Cerilli
,
Apollonia Cifarelli
,
Yu Ying Deng
,
Maria
          Daponte
, Maria Helena Fidalgo,
James Golding
,
Maria Henriques
,
Xuerui Huang
, Shanmugalingam Kandiah,
Raj-Rajinder Lal
,
Yan
          Lan Mak
,
Ramcoomarie Meraram
,
Bharatkumar Patel
,
Minaxiben
          Patel
, Judy Ramsahai, Rosa Roriz, Paramjit Saini,
Anna Santangeli
,
Inacia Serodio,
Chitralaker Singh,
Prittypaul Singh
,
Rajwonti
          Singh
,
Edwin Sukhdeo
,
Sursatie Toolsie
, Jasbir Thind,
Jaime
          Toaquiza
,
Umadat and Helen Wong



Plaintiffs (
Respondents
)



and



Albert Sliwin, Avon Sportswear Limited, Albert
          Sliwinski Limited
, Faylaura Investments Inc. and S
hain Sportswear
          Limited



Defendants (
Appellants
)



Michael R. Kestenberg, for the defendants (
appellants
)



John R. Evans and Neil J. Keating, for the plaintiffs (
respondents
)



Heard:
November 28, 2011



On appeal from the judgment of Justice Gray of the Superior
          Court of Justice dated March 29, 2011.



APPEAL BOOK ENDORSEMENT



[1]

The appeal is dismissed.  See endorsement in C53566.


